Exhibit 10.3
 
 
REPURCHASE RIGHTS AGREEMENT


THIS REPURCHASE RIGHTS AGREEMENT (the “Agreement”) is effective as of the 17th
day of January 2008, by and between WinSonic Digital Media Group, Ltd., a Nevada
corporation (“WinSonic”), and Rosemary Nguyen, a California resident (“Nguyen”).
 
W I T N E S S E T H:


WHEREAS, pursuant to that certain Settlement Agreement and General Release
Agreement (the “Settlement Agreement”) of even date herewith, WinSonic has
issued an aggregate of 1,996,521 restricted shares (the “Settlement Shares”) of
WinSonic’s common stock, par value $0.001 per share (the “Common Stock”);


WHEREAS, the parties desire to set forth certain understandings regarding the
grant by Nguyen to WinSonic of certain repurchase rights with respect to
WinSonic’s Common Stock;


WHEREAS, it is a condition to the effectiveness of the Settlement Agreement that
the parties enter into this Agreement;


NOW, THEREFORE, in consideration of the mutual promises, representations,
agreements and warranties contained herein and in the Settlement Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:


1.            Repurchase Rights Regarding Common Stock.


a.            Subject to Section 1(b) below, WinSonic shall have the right to
repurchase (the “Repurchase Right”) that number of shares of Common Stock (in
whole, but not in part) set forth next to each period and during each of the
periods specified below (each, a “Repurchase Period”), for a purchase price of
60% of the Share Price as set forth in the Settlement Agreement  per share (the
“Repurchase Price”), in accordance with the terms and conditions specified
herein (for the avoidance of doubt, the Repurchase Price is a fixed amount which
is the same amount used to calculate the number of Settlement Shares issued
pursuant to the Settlement Agreement, and regardless of the actual trading price
of the Common Stock at the time any Repurchase Right is exercised or forfeited
which Repurchase Price shall henceforth only be adjusted, if at all, to account
for stock splits, reverse stock splits or other corporate actions having a
similar effect, e.g., if the split shall be 1 new share for 2 old shares, then
the Repurchase Price would be doubled.):


Period
Number of Shares
a.  From the date hereof through February 15, 2008
51,547
b.  From February 16, 2008 through March 15, 2008
51,547
c.  From March 16, 2008 through April 15, 2008
85,911
d.  From April 16, 2008 through May 30, 2008*
1,807,516




--------------------------------------------------------------------------------






*            This Repurchase Period may be extended for an additional thirty
(30) days if WinSonic makes a cash payment to Nguyen of $15,000 no later than
May 30, 2008 along with a notice of intention to extend the last payment due
date.



b.            If during any Repurchase Period, WinSonic is in possession of any
material, nonpublic information that prevents it from exercising its Repurchase
Rights, the applicable Repurchase Period shall be extended until such time as
such material, nonpublic information shall have been publicly disclosed;
providedthat, in no event will any Repurchase Period be extended for more than
fifteen (15) days.  WinSonic agrees promptly, within forty-eight (48) hours of
becoming aware of same, to notify Nguyen if it anticipates the need for any such
extension.


2.            Repurchase Procedures.


a.            Before WinSonic shall be entitled to exercise its Repurchase
Rights, WinSonic shall give written notice to Nguyen, in substantially the form
attached hereto as Exhibit A (the “Repurchase Notice”), at least five business
days prior to the effective date of each such repurchase (the “Repurchase
Date”). WinSonic’s failure to provide a Repurchase Notice on or prior to the
fifth business day preceding the expiration of the applicable monthly repurchase
period specified in Section 1 above (as adjusted) shall, at the election of
Nguyen in her sole discretion, constitute an irrevocable waiver of WinSonic’s
Repurchase Right with respect to the number of shares otherwise subject to such
Repurchase Right, and Nguyen shall have no further obligation to provide such
shares to WinSonic.


b.            Following delivery of a Repurchase Notice pursuant to Section 2(a)
hereof, (i) Nguyen shall tender to WinSonic’s counsel, a stock certificate or
certificates for the number of shares of Common Stock specified in the
Repurchase Notice to Winsonic on or prior to the Repurchase Date and (ii)
promptly upon receipt of such stock certificate(s) by WinSonic’s counsel, who
shall hold such certificate(s) until receipt of the Repurchase Price has been
confirmed in writing by Nguyen, WinSonic shall pay to Nguyen the Repurchase
Price for such Common Stock by transfer of immediately available funds to a bank
account designated by Nguyen.  Failure by WinSonic to initiate payment within
three (3) business days of receipt of such certificate by WinSonic’s counsel
shall, at the election of Nguyen be deemed an irrevocable waiver of the
Repurchase Right with respect to such certificate(s) delivered to WinSonic’s
counsel, and upon written notice to WinSonic and WinSonic’s counsel, WinSonic’s
counsel shall promptly return such certificate(s) to Nguyen.


c.            Ngyuen shall cooperate with WinSonic and provide WinSonic with
additional documentation or information upon reasonable request in order to
enable WinSonic to exercise the Repurchase Right granted hereunder.
 
                  3.   Restrictions on Settlement Shares.  Without the prior
written consent of WinSonic, until the expiration of the applicable Repurchase
Period, Nguyen agrees not to, directly or indirectly, offer, sell, contract to
sell, pledge or otherwise dispose of (or
 


2

--------------------------------------------------------------------------------


 
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by Nguyen or any
affiliate of Nguyen or any person in privity with the Nguyen or any affiliate of
the Nguyen) any of the Settlement Shares subject to repurchase by WinSonic in
such Repurchase Period.
 
4.            Notices.  Any notice required to be delivered hereunder will be
either delivered in person, or sent to the other Party by (a) postal mail,
followed up immediately by email, (b) facsimile (electronically confirmed and
followed up immediately by postal mail), or (c) electronic mail (followed up
immediately by postal mail).  A notice is considered given when it is
delivered.  For the purposes of this Agreement, the address of each Party shall
be:



  WINSONIC:      WinSonic Digital Media Group, Ltd.        101 Marietta Street,
Suite 2600        Atlanta, GA 30303        Attention:  Winston D. Johnson      
 Fax:  (404) 230-5710        Email:  winston@winsonic.net              with a
copy to:   Paul, Hastings, Janofsky & Walker LLP        600 Peachtree Street,
N.E.        Suite 2400        Atlanta, GA 30308        Attention: K Whitner    
   Fax: (404) 685-685-5228        Email: kwhitner@paulhastings.com          
NGUYEN:     Rosemary Nguyen        2603 Main Street        Suite 1150      
 Irvine, CA 92614        Fax: 949-260-0116        Email:
rnguyen@icapitalfinance.com              with a copy to:  Jeffrey S. Miles, Esq.
       PO Box 1001        Ojai, CA 93024        Fax: 503-218-8993      
 Email:  jsm1001@aol.com

                                                        
                  4.            Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when all counterparts have been signed by each of the
parties and delivered to the other parties.  A signature delivered by facsimile
shall constitute an original.



3

--------------------------------------------------------------------------------


 
5.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to
principles of conflicts of laws.


6.            Waivers and Amendments.  Any term or provision of this Agreement
may be waived at any time by the party that is entitled to the benefits thereof,
and any term or provision of this Agreement may be amended or supplemented at
any time by the mutual consent of the parties, provided that any waiver of any
term or condition, or any amendment or supplementation of this Agreement, must
be in writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive a
party’s rights thereunder at any time to enforce strict compliance thereafter
with every term or condition of this Agreement.


7.            Entire Agreement.  This Agreement (including documents and
instruments referred to herein) together with the Settlement Agreement
constitute the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties or any of them, with
respect to the subject matter hereof.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date first written above.


Nguyen:




/s/ Rosemary
Nguyen                                                           1/17/08
Rosemary Nguyen                                                                
Date
In her individual capacity




WinSonic:


 
WINSONIC DIGITAL MEDIA GROUP, LTD.,
a Nevada corporation





By:/s/ Winston
Johnson                                                      1/18/08
Name:   Winston Johnson                                                    Date
Title:     Chairman of the Board and CEO




4

--------------------------------------------------------------------------------




Exhibit A




Repurchase Notice




 Dated: _______________________




TO:            Rosemary Nguyen


WinSonic Digital Media Group, Ltd. (the “Company”) hereby irrevocably elects to
exercise its Repurchase Rights pursuant to Section 1__ of that certain
Repurchase Rights Agreement dated as of ________________, 2008 (the “Repurchase
Agreement”) as further set forth below:
 


Shares of Common Stock to be Repurchased:     _________________________________
  Aggregate Purchase Price: _________________________________   Repurchase Date:
_________________________________________

 
 
The Company hereby represents that the exercise of the Repurchase Rights
hereunder is in compliance with the applicable provisions of the Nevada
corporation law.
 
WINSONIC DIGITAL MEDIA GROUP, LTD.,
a Nevada corporation




By:____________________________                                                    
Name:
Title:


 

--------------------------------------------------------------------------------

 

 